UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-7289



ANTHONY ANDREWS,

                                              Plaintiff - Appellant,

    versus


KIMBERLY A. MOORE; WINNIE JORDAN REAVES,

                                           Defendants - Appellees,

             and


JOHN ASHCROFT; FRANK D. WHITNEY; ROBERT BOBBY
HIGDON, JR.; JOHN STUART BRUCE,

                                                        Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-04-174)


Submitted:    January 18, 2006             Decided:   March 2, 2006


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Andrews, Appellant Pro Se. Steve R. Matheny, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

            Anthony    Andrews   appeals    the   district   court’s   orders

denying relief on his Bivens v. Six Unknown Named Agents of Fed.

Bureau of Narcotics, 403 U.S. 388 (1971), action and his motions

for reconsideration pursuant to Fed. R. Civ. P. 59(e) and 60(b).

We   have   reviewed   the   record   and    find   no   reversible    error.

Accordingly, we affirm on the reasoning of the district court. See

Andrews v. Moore, No. CA-04-174 (E.D.N.C. Apr. 27, 2005 & June 28,

2005).   We deny the motions for abeyance and motion to recuse.            We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                   AFFIRMED




                                   - 3 -